  8:21-cv-00104-RFR-MDN Doc # 31 Filed: 08/10/21 Page 1 of 1 - Page ID # 102




                         IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF NEBRASKA

SONEET R. KAPILA, as Assignee;

                         Plaintiff,                                   8:21CV104

        vs.
                                                                       ORDER
KENNETH GORDMAN,

                         Defendant.


       This matter is before the Court on the parties’ request for stay pending mediation in their
Rule 26(f) Meeting report (Filing No. 29). The parties are planning to schedule mediation within
the next 60 days. The parties agree that the deadlines should be stayed pending the outcome of
mediation. Accordingly,

       IT IS ORDERED:

       1. All case deadlines are stayed pending further order of the Court; and
       2. On or before October 11, 2021, the parties shall file a status report regarding the
              outcome of mediation and whether the parties believe the stay should continue or be
              lifted.


       Dated this 10th day of August, 2021.

                                                     BY THE COURT:


                                                     s/Michael D. Nelson
                                                     United States Magistrate Judge
